DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 27, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Alelov (US 2012/0048266) in view of Newton (US 2015/0101625). 
Alelov teaches an electronic vaping device for a user to vape, the electronic vaping device comprising: an outlet; a vapor producer configured to produce vapor drawable by the user through the outlet using the user's mouth [0020-0021]; and a visual output device including an electronic display configured to display a visual component visible in a vicinity of the electronic vaping device, including messages, letters, dots, symbols, figures, pictures shapes or signals [0034], i.e. graphics, text, or information to be conveyed displayed by the electronic display. The device includes a processor for controlling operations of the device [0025]. 
Alelov does not teach the processor is configured to receive external information from a computing device, and cause the visual output device to convey the external information. Newton teaches a vaping device comprising an internal controller (processor) which communicates with an outside processor of a smartphone (computing device) and a user selects via the external computing device a color to be displayed by the visual output device [0032, 0051; Fig. 9-10]. In other words, the processor is configured to receive external information from a computing device, and cause the visual output device to convey the external information as a visual component visible in a vicinity of the electronic vaping device. It would have been obvious to one of ordinary skill in the art to apply this configuration to the device of Alelov such that the graphics or text already displayed by the electronic display of Alelov are displayed according to external information received from a computing device. One of ordinary skill in the art would have been motivated to do so to allow for enhanced user control and customization. The electronic vaping device and associated method of modified Alelov thereby read on the claimed limitations. 
Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Alelov and Newton as applied to claims 21 and 32 above, and further in view of Koerner (US 2012/0080029). 
Modified Alelov does not teach the visual component is curved. However, this is a conventional configuration known in the art of inhalation devices, as taught by Koerner, and would have been obvious to one of ordinary skill in the art to apply to the visual component of modified Alelov to achieve predictable results. 
Claims 26 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Alelov and Newton as applied to claims 21 and 32 above, and further in view of Poutiatine (US 2008/0164275). 
Modified Alelov does not teach the information to be conveyed comprises personal information about the user. Poutiatine teaches a drug delivery device wherein a user name is conveyed by a display [0199]. As this is a conventional displayed information known in the art, it would have been obvious to one of ordinary skill in the art to apply to the visual component of modified Alelov to achieve predictable results. 
Claims 28 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Alelov and Newton as applied to claims 21 and 32 above, and further in view of LaMothe (US 2014/0107815). 
Modified Alelov does not teach the information to be conveyed comprises an advertisement. LaMothe teaches an electronic vaping device container wherein the information to be conveyed comprises an advertisement [0032]. As Alelov already teaches conveying figures or pictures, one of ordinary skill in the art would have found it obvious to convey an advertisement as generally known in the art to achieve predictable results. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Alelov and Newton as applied to claim 21 above, and further in view of Burstyn (US 2014/0174459). 
Modified Alelov teaches the processing apparatus a communication device that is usable by the user determining the visual component of the electronic vaping device [Newton 0051-0052] but does not teach a server. Burstyn teaches a server and a communication device that is usable by the user to interact with the server [0048]. It would have been obvious to one of ordinary skill in the art to include a server with the processing apparatus of modified Alelov for communication and transmission of data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747